Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 12/22/21 was determined to be a duplicate of the IDS filed 12/17/21, and so will not be considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 6, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 5 of U.S. Patent No. 11223212. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter is essentially the same, with the Patent document the dependent claims 4 and 5 have the subject matter of the independent Claims 1 and 6 of the instant application upon which it depends, while the subject matter of the independent Claim 1 of the Patent document contains the subject matter of the dependent Claims 3 and 8 of the instant application, respectively. As Claims 4 and 5 of the copending application have all of the subject matter of the independent Claims, the claims are therefore rejected. 
Claims 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11223212 in view of Steele et al (USPGPN 20170334304). Claim 1 of the patent has the subject matter of Claim 11 except the third determination step. Steele teaches determining a previous cycle information (abstract, describes a previous discharge/lowering operation, ¶’s [03, 21], determined by controller 10 ¶[27] which is used to determine how to perform a future charge cycle) to determine how to perform future charging. Steele teaches this step reduces the charging time (¶[21]) 
Claims 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11223212 in view of Morimoto et al (USPGPN 20100213901). Claim 1 of the patent has the subject matter of Claim 11 except the third determination step. Morimoto teaches determining a previous cycle information (abstract, ¶’s [64, 70, 72, 75, 78]) in order to determine how to perform future charging. Morimoto teaches this step reduces the deterioration of the system (¶’s [64, 70, 78]). The fact that the battery needs charging also means that the controller has determined the SOC has decreased, i.e. discharged, see ¶[75] which describes charging from 0% SOC [Claim 13].
Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11223212 in view of Nakamoto et al (USPGPN 20180041052). Claim 1 of the patent has the subject matter of Claim 11 except the third determination step. Nakamoto teaches determining a previous cycle information (Fig. 7 along with the description of why to perform the discharge circuits of Figs. 4 & 6 in ¶’s [61-66, esp. 62, 62], which describes that the charging is stopped when the balance of the cells is too far off, discharging occurs, then charging is started again [thus the charge imbalance from the previous charging cycle leads to discharge, and the charge balance from the previous discharge leads to charge], Fig. 7 then demonstrates that throughout this process, the battery can be kept/keeping/not-charged alternated with charging, as demonstrated by the 50% duty cycle/ratio of S60 and the 0% duty ratio of Charge/discharge switch Q1; it is further noted that the applicant has only claimed that this requirement is only that a previous operation has been performed, it has no requirement on how long ago a discharging/lowering, keeping/no operation, or charging/raising operation occurred; therefore, these limitations are overly broad) in order to determine how to perform future charging.. Nakamoto describes this serves to improve the reliability of balancing (¶’s [86-92] as one of ordinary skill in the art would understand from reading the cited sections, since it describes that not only does it prevent overvoltage, but it also prevents large variations between the battery voltages, which one of ordinary skill in the art understands reduces the deterioration of the battery).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 8, 9, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of Claims 3, 4, 8, 9, and 12-15, the applicant claims an apparatus claim yet claims a method step: “the processor performs”. This language should be changed to “the processor is configured to perform [or programmed to perform]”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (USPGPN 20200153255) in view of Steele et al (USPGPN 20170334304)
Independent Claim 11, Inoue teaches a battery control device (21, 23, & 32 of Figs. 1, 2, 16, 20-22) that controls a battery assembly (40), the battery control device comprising: a processor programmed to: perform a first determination of whether a voltage difference between a minimum value and a maximum value of open circuit voltages of a plurality of battery cells of the battery assembly is equal to or larger than a predetermined voltage value, each of the battery cells having an SOC-OCV characteristic curve including a flat region in which a rate of change of an open circuit voltage with respect to a power storage amount is smaller than that in an adjacent region (21, 23, see ¶’s [70-74, 123, 147, 162, 165, esp. 74 & 123], where ¶’s [66, 67, 102] & Figs. 3 & 7 describes these voltage values as being defined as the open circuit voltage [OCV], especially evident from Fig. 7, which describes cell voltage, yet ¶[102] describes the same voltage as the OCV of the cell); 
perform a second determination of whether the open circuit voltage of each of the battery cells is lower than a lower-limit voltage of the flat region, or is equal to or higher than the lower-limit voltage and lower than an upper-limit voltage of the flat region, or is higher than the upper-limit voltage (Fig. 3 is describes this correlation, where F is the flat region, S2 is the region lower than the lower limit voltage of the flat region, and s1 is the region higher than the upper limit voltage of the flat region [OCV values evident by comparing the regions with the voltage values], where this information is known by 21/23 in order to send commands to the converter with the SOC [state of charge], as described in ¶[58], see the claim interpretation above, as one having ordinary skill in the art would understand; thus the controller 21/23 performs the functions of both the determining units); 
execute one control selected from control for raising power storage amounts of the battery cells, control for lowering the power storage amounts of the battery cells, and control for keeping the power storage amounts of the battery cells, based on results of the first and second determinations (see ¶’s [147, 162, 163] which describes charging or discharging according to the differences); and after executing the one control, perform a process of homogenizing the power storage amounts of the battery cells controlled by the controller (when all of the cells are charged, their voltages become closer together, same for when they all are discharged; ¶’s [88-90] describes an that when the highest one of the cells reaches a threshold, it is discharged while charging continues, which is a homogenizing operation; see claim interpretation, controller, processor, and determining units interpreted as the same controller; one having ordinary skill in the art understands that it would be a simple substitution to have a single processor perform the operations of multiple processors/controllers, or vice versa to obtain similar results [KSR], with the advantages of multiple units would be reduced complexity in trying to repair the unit, reduced costs in having to make and replace the unit, and ease of upgrading firmware, software, and/or hardware).
Inoue fails to explicitly teach perform a third determination of whether control for raising power storage amounts of the battery cells, control for lowering the power storage amounts of the battery cells, or control for keeping the power storage amounts of the battery cells was previously performed, and an outcome of the previously performed control; and one control selected from control for raising power storage amounts of the battery cells, control for lowering the power storage amounts of the battery cells, and control for keeping the power storage amounts of the battery cells, based on results of the third determination
Steele teaches perform a third determination of whether control for raising power storage amounts of the battery cells, control for lowering the power storage amounts of the battery cells, or control for keeping the power storage amounts of the battery cells was previously performed, and an outcome of the previously performed control; and one control selected from control for raising power storage amounts of the battery cells, control for lowering the power storage amounts of the battery cells, and control for keeping the power storage amounts of the battery cells, based on results of the third determination (abstract, describes a previous discharge/lowering operation, ¶’s [03, 21], determined by controller 10 ¶[27] which is used to determine how to perform a future charge cycle). Steele teaches this step reduces the charging time system (¶[21]). Steele, Inoue, and the present application are analogous in the all deal with charging a rechargeable battery with a plurality of cells.
It would have been obvious to a person having ordinary skill in the art to modify Inoue with Steele to provide improved charging time.
Dependent Claim 12, the combination of Inoue and Steele teaches the processor performs the control for raising the power storage amounts of the battery cells, when the processor determines that control for lowering the power storage amounts of the battery cells was previously performed (as Steele teaches that the charging is based upon a previously determined discharging/lowering step, this limitation is met).
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (USPGPN 20200153255) in view of Nakamoto et al (USPGPN 20180041052)
Independent Claim 11, Inoue teaches a battery control device (21, 23, & 32 of Figs. 1, 2, 16, 20-22) that controls a battery assembly (40), the battery control device comprising: a processor programmed to: perform a first determination of whether a voltage difference between a minimum value and a maximum value of open circuit voltages of a plurality of battery cells of the battery assembly is equal to or larger than a predetermined voltage value, each of the battery cells having an SOC-OCV characteristic curve including a flat region in which a rate of change of an open circuit voltage with respect to a power storage amount is smaller than that in an adjacent region (21, 23, see ¶’s [70-74, 123, 147, 162, 165, esp. 74 & 123], where ¶’s [66, 67, 102] & Figs. 3 & 7 describes these voltage values as being defined as the open circuit voltage [OCV], especially evident from Fig. 7, which describes cell voltage, yet ¶[102] describes the same voltage as the OCV of the cell); 
perform a second determination of whether the open circuit voltage of each of the battery cells is lower than a lower-limit voltage of the flat region, or is equal to or higher than the lower-limit voltage and lower than an upper-limit voltage of the flat region, or is higher than the upper-limit voltage (Fig. 3 is describes this correlation, where F is the flat region, S2 is the region lower than the lower limit voltage of the flat region, and s1 is the region higher than the upper limit voltage of the flat region [OCV values evident by comparing the regions with the voltage values], where this information is known by 21/23 in order to send commands to the converter with the SOC [state of charge], as described in ¶[58], see the claim interpretation above, as one having ordinary skill in the art would understand; thus the controller 21/23 performs the functions of both the determining units); 
execute one control selected from control for raising power storage amounts of the battery cells, control for lowering the power storage amounts of the battery cells, and control for keeping the power storage amounts of the battery cells, based on results of the first and second determinations (see ¶’s [147, 162, 163] which describes charging or discharging according to the differences); and after executing the one control, perform a process of homogenizing the power storage amounts of the battery cells controlled by the controller (when all of the cells are charged, their voltages become closer together, same for when they all are discharged; ¶’s [88-90] describes an that when the highest one of the cells reaches a threshold, it is discharged while charging continues, which is a homogenizing operation; see claim interpretation, controller, processor, and determining units interpreted as the same controller; one having ordinary skill in the art understands that it would be a simple substitution to have a single processor perform the operations of multiple processors/controllers, or vice versa to obtain similar results [KSR], with the advantages of multiple units would be reduced complexity in trying to repair the unit, reduced costs in having to make and replace the unit, and ease of upgrading firmware, software, and/or hardware).
Inoue fails to explicitly teach perform a third determination of whether control for raising power storage amounts of the battery cells, control for lowering the power storage amounts of the battery cells, or control for keeping the power storage amounts of the battery cells was previously performed, and an outcome of the previously performed control; and one control selected from control for raising power storage amounts of the battery cells, control for lowering the power storage amounts of the battery cells, and control for keeping the power storage amounts of the battery cells, based on results of the third determination
Nakamoto teaches perform a third determination of whether control for raising power storage amounts of the battery cells, control for lowering the power storage amounts of the battery cells, or control for keeping the power storage amounts of the battery cells was previously performed, and an outcome of the previously performed control; and one control selected from control for raising power storage amounts of the battery cells, control for lowering the power storage amounts of the battery cells, and control for keeping the power storage amounts of the battery cells, based on results of the third determination (Fig. 7 along with the description of why to perform the discharge circuits of Figs. 4 & 6 in ¶’s [61-66, esp. 62, 62], which describes that the charging is stopped when the balance of the cells is too far off, discharging occurs, then charging is started again [thus the charge imbalance from the previous charging cycle leads to discharge, and the charge balance from the previous discharge leads to charge], Fig. 7 then demonstrates that throughout this process, the battery can be kept/keeping/not-charged alternated with charging, as demonstrated by the 50% duty cycle/ratio of S60 and the 0% duty ratio of Charge/discharge switch Q1; it is further noted that the applicant has only claimed that this requirement is only that a previous operation has been performed, it has no requirement on how long ago a discharging/lowering, keeping/no operation, or charging/raising operation occurred; therefore, these limitations are overly broad). Nakamoto describes this serves to improve the reliability of balancing (¶’s [86-92] as one of ordinary skill in the art would understand from reading the cited sections, since it describes that not only does it prevent overvoltage, but it also prevents large variations between the battery voltages, which one of ordinary skill in the art understands reduces the deterioration of the battery).
Dependent Claim 12, the combination of Inoue and Nakamoto teaches the processor performs the control for raising the power storage amounts of the battery cells, when the processor determines that control for lowering the power storage amounts of the battery cells was previously performed (¶’s [62, 63] of Nakamoto describes the control to charge/raise after discharge/lower has balanced the cell levels).
Dependent Claim 13, the combination of Inoue and Nakamoto teaches the processor performs control for lowering the power storage amounts of the battery cells, when the processor determines that control for raising the power storage amounts of the battery cells was previously performed (¶’s [62, 63] of Nakamoto describes the control to discharge/lower after a charge/raise has imbalanced the cell levels)..
Dependent Claim 14, the combination of Inoue and Nakamoto teaches the processor performs control for keeping the power storage amounts of the battery cells, when the processor determines that control for lowering the power storage amounts of the battery cells was previously performed (Nakamoto describes in ¶’s [61-66] that discharging will occur when the imbalance has been corrected, while s70 and s60 involve keeping periods, which occurs in light of previous charge and discharge operations, thus this claim is taught).
Dependent Claim 15, the combination of Inoue and Nakamoto teaches the processor performs control for keeping the power storage amounts of the battery cells, when the processor determines that control for raising the power storage amounts of the battery cells was previously performed (Nakamoto describes in ¶’s [61-66] that discharging will occur when the imbalance has been corrected, while s70 and s60 involve keeping periods which occur after raising/charging operations as determined by Nakamoto’s controller 50, which occurs in light of previous charge and discharge operations, thus this claim is taught).
Allowable Subject Matter
Claims 2, 5, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859